Citation Nr: 1533920	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to April 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These matters have been previously remanded by the Board in June 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 remand instructed that the AOJ coordinate with the facility where the Veteran is incarcerated to provide the Veteran with an examination.  This remand specifically stated that VA's duty to assist incarcerated veterans includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  

An August 2014 memorandum stated that the detention facility where the Veteran is being held has refused to transport him to the VA Medical Center (VAMC) for an examination, and that the VAMC does not have any staff or fee basis examiners who are willing or able to go to the detention facility to perform the exam.  The memorandum concluded that the AOJ had exhausted all possible avenues for having the Veteran examined, and had no choice but to cancel the exam request.  Neither the record nor the memorandum reflects that the AOJ attempted to contact the correctional facility and have their medical personnel conduct the examination according to VA examination work sheets.  Additional remand is required to make such a request to the correctional facility.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the prison officials at the Augusta State Medical Prison and request to have their medical personnel conduct an examination of the Veteran, (according to VA examination work sheets to the extent possible), to determine the nature, extent, and etiology of any diagnosed psychiatric disorders, to include PTSD if diagnosed.  This request and response must be fully documented in the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorders, to include PTSD if diagnosed, are related to the Veteran's military service.  The examiner should address the Veteran's reports of feeling harassed by his commanding officer and the in-service diagnosis of acute situational stress in September 1977.  A complete rationale is required for any opinion provided.  

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

2.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




